TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2015



                                      NO. 03-13-00765-CV


                                            In re I. G.




             APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                   AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on November 4, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.